Appeal dismissed as academic, without costs. Memorandum: Upon the argument of this appeal the parties agreed that plaintiff might amend its petition to set forth its present claims and contentions. It was also agreed that upon such amendment the defendant would he entitled to serve an amended answer so that the issues, if any, might be tried. Upon this stipulation the parties agreed that the appeal might be dismissed. In view of the agreement of the parties, the appeal has become academic. (Appeal from certain parts of an order of Steuben Special Term denying plaintiff’s motion for a judgment of condemnation, nunc pro tune.) Present — Williams, P. J., Goldman, Halpern, MeClusky and Henry, JJ.